Citation Nr: 0637708	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a back disability.  


FINDING OF FACT

1.  On July 31, 2006 the Board issued a decision and remand 
in this appeal.

2.  The Board subsequently discovered that the veteran had 
died in May 2006.


CONCLUSION OF LAW

1.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  

2.  Issuance of the Board's July 31, 2006 decision and remand 
resulted in a denial of due process.  38 C.F.R. § 20.904 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 31, 2006, the Board issued a decision that reopened 
the claim of entitlement to service connection for a low back 
disability and remanded that claim for further development.  
Subsequently, the Board was informed that the veteran died in 
May 2006.  

The Board may vacate an appellate decision on its own motion.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  
The veteran's death prior to the Board's July 31, 2006 
decision deprived the Board of jurisdiction over the matter 
on appeal.  38 C.F.R. § 20.1302.  Because the Board was 
without jurisdiction to render the July 31, 2006 decision 
when the decision was entered, the decision represented a 
denial of due process; that decision must now be vacated.  In 
this regard the Board's actions could potentially be 
prejudicial to those with derivative claims who did not 
participate in the veteran's appeal.  See Landicho v. 
Principi, 7 Vet. App. 42 (1993).

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.  


ORDER

The July 31, 2006 Board decision and remand is vacated.  

The appeal is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


